PER CURIAM.
This case is before the Court for review of the judgment entered by the Board of Governors of The Florida Bar on January 8, 1968, the pertinent portions of which are as follows:
“This cause came on for review by the Board of Governors of The Florida Bar upon the report of its referee and the record of proceedings before him.
“After trial the referee found the respondent guilty of commingling the trust funds of his client and converting them to his own use. The referee recommended that respondent be disbarred. The Board of Governors concurs in the findings of the referee. It agrees that the offense is serious and that the defenses offered are not acceptable. Because of respondent’s past record and relative inexperience, it offers a lesser disciplinary measure than the referee’s recommendation of disbarment. Upon consideration therefore it is
“ORDERED AND ADJUDGED that the respondent be found guilty and that he be suspended from the practice of law for a period of three years and thereafter until he shall demonstrate his fitness to resume the practice of law. It is further ordered that he pay the costs of these proceedings in the amount of $290.25.”
We have heard oral argument and have reviewed the record and briefs in this proceeding.
It is ordered that the judgment of the Board of Governors of The Florida Bar be, and it is approved and respondent be suspended from the practice of law for a period of three years from the effective date of our judgment and thereafter until he shall demonstrate his fitness to resume the practice of law. The Florida Bar shall have and recover from respondent the costs of these proceedings in the amount of $290.25, for which let execution issue.
It is so ordered.
CALDWELL, C. J., and ROBERTS, DREW, THORNAL, and ERVIN, JJ., concur.